             Case 1:17-cv-01298-LJO-EPG Document 31 Filed 12/19/18 Page 1 of 1



 1   Jeremy S. Golden (SBN 228007)
     Golden & Cardona-Loya, LLP
 2   3130 Bonita Road, Suite 200B
 3   Chula Vista, CA 91910
     jeremy@goldencardona.com
 4
     Phone: 619-476-0030; Fax: 775-898-5471
 5   Attorney for Plaintiff
 6
 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9
     AGGIE THAO,                                      ) Case No.: 1:17-CV-012980-LJO-EPG
10
                                                      )
11                Plaintiff,                          ) Notice of Settlement as to ULRS, Inc. dba
12                                                    ) United Legal Group Only
     v.                                               )
13                                                    )
14   ULRS, INC., et al.                               )
                                                      )
15
                   Defendants.                        )
16                                                    )
17
                                                      )
                                                      )
18
19
           Please take notice that this matter is settled with defendant ULRS, Inc. dba United
20
     Legal Group only. This settlement does not apply to the other defendants. Plaintiff estimates
21
     a notice of dismissal will be filed within 60 days.
22
23
24   Dated: December 19, 2018                       /s/Jeremy S. Golden__________________________
25                                                  Jeremy S. Golden
                                                    Attorney for Plaintiff
26
27
28



                                                              1
                               Notice of Settlement as to ULRS, Inc. dba United Legal Group Only
